Beck, Presiding Justice.
Hugo Smith filed a petition against the Mayor and Council of the Town of Carlton, alleging that the defendants adopted an ordinance prohibiting the sale of beer con*495taining any quantity of alcohol within the corporate limits of the town, and making the violation of the ordinance a penal offense. Subsequently to the date of this ordinance the plaintiff was arrested by the town marshal, charged with the violation of the ordinance, and summoned by the council for trial. Before the passage of this ordinance he had paid the tax fixed at a previous date. Other arrests are threatened by the municipal authorities, and his business will be destroyed if these threats are carried out. He prayed for injunction against further prosecution and arrest, and that the defendants be enjoined from interfering with him in the operation of his business and from destroying the same. The court refused an injunction, and the plaintiff excepted.
The Code, § 55-102, provides: “A court of equity will taire no part in the administration of the criminal law. It will neither aid criminal courts in the exercise of their jurisdiction, nor will it restrain or obstruct them.” Under this law and numerous rulings of this court applying it, the court did not err in refusing an injunction. Judgment affirmed.

All the Justices concur.